Citation Nr: 1747943	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Thaddaeus Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a Board Hearing at the RO in New York, New York in April 2017.  A transcript of that hearing is of record.

The Board remanded this matter to the RO in New York, New York in March 2016.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a left wrist disability must be remanded for further development.  Where VA provides an examination or obtains an opinion, that examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran claims left wrist pain as a result of a fall from a truck in service.  The Veteran claims that he was x-rayed, and had to wear a cast from his elbow to his wrist.  The Veteran claims that pain in the left wrist had been present since the incident and increases when the weather was cold.

A February 2013 VA examination diagnosed mild left wrist osteoarthritis.  The examiner noted that an imaging study of the wrist documented degenerative or traumatic arthritis in the left wrist.

The examiner stated the "degenerative disease" was age appropriate.  However, the examiner did not provide reasoning to support the opinion that age caused arthritis in the left wrist, but not right.  Nor was reasoning provided to support the opinion that the Veteran's osteoarthritis was degenerative and not traumatic.  That distinction was especially relevant since the basis of the Veteran's claim was due to trauma to the left wrist.

The examiner also noted the Veteran did not report flare-ups which impacted function.  However, the record showed the Veteran submitted statements in April 2010, August 2011, and April 2013 that cold weather increased pain in the left wrist.

Since the examiner did not provide reasoning to support the opinions, and did not discuss the Veteran's lay statements regarding painful flare-ups, remand is necessary

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him in conjunction with this claim.  The examiner should review the claims file, to include the Veteran's statements, and should note that review in the report.  The examiner should provide the following opinions:

(a)  Confirm that the examiner is a medical doctor who has not previously examined the Veteran in conjunction with this claim.

(b)  Diagnose all left wrist disabilities found.

(c)  Opine whether it is at least as likely as not (50 percent or greater probability) that any left wrist disability is related to service, or any event of service.  Discuss the significance of the Veteran's lay contentions regarding inservice injury and continuity of symptomatology.

(d)  The previous examination found that the Veteran's osteoarthritis was degenerative and not traumatic.  Opine whether the evidence supports that finding.  If the disability is found to be degenerative, explain that finding with reference to the condition of the right wrist and whether age-related degenerative condition is also seen in the right wrist.  The opinion should be supported by sufficient reasoning.

(c)  Opine whether flare-ups of pain when the weather is cold causes any range of motion limitation.  The opinion should be supported by sufficient reasoning.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

